      Case 2:19-cv-00755-TC Document 21 Filed 01/06/21 PageID.66 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

 DANNY LOGUE,

                         Plaintiff,                    MEMORANDUM DECISION
                                                       & DISMISSAL ORDER
 v.

 BROOK J. SESSIONS et al.,                             Case No. 2:19-CV-755-TC

                         Defendants.                   District Judge Tena Campbell




         Plaintiff, Danny Logue, an inmate at Utah State Prison, filed this pro se civil rights suit,

see 42 U.S.C.S. § 1983 (2020), proceeding in forma pauperis, 28 id. § 1915. His Complaint,

(ECF No. 4), is now before the Court for screening, 28 U.S.C.S. § 1915A (2020).

                                      SCREENING ANALYSIS

                                       A. Standard of Review

         This Court shall dismiss any claims in a complaint filed in forma pauperis if they are

frivolous, malicious, fail to state a claim upon which relief may be granted, or seek monetary

relief against an immune defendant. See id. § 1915(e)(2)(B). "Dismissal of a pro se complaint for

failure to state a claim is proper only where it is obvious that the plaintiff cannot prevail on the

facts he has alleged and it would be futile to give him an opportunity to amend." Perkins v. Kan.

Dep't of Corrs., 165 F.3d 803, 806 (10th Cir. 1999). When reviewing a complaint’s sufficiency

the Court "presumes all of plaintiff's factual allegations are true and construes them in the light

most favorable to the plaintiff." Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991).
   Case 2:19-cv-00755-TC Document 21 Filed 01/06/21 PageID.67 Page 2 of 5




       Because Plaintiff is proceeding pro se the Court must construe his pleadings "liberally"

and hold them "to a less stringent standard than formal pleadings drafted by lawyers." Id. at

1110. However, "[t]he broad reading of the plaintiff’s complaint does not relieve [him] of the

burden of alleging sufficient facts on which a recognized legal claim could be based." Id. While

Plaintiff need not describe every fact in specific detail, "conclusory allegations without

supporting factual averments are insufficient to state a claim on which relief can be based." Id.

                                     B. Plaintiff's Allegations

       Plaintiff's Complaint alleges what appear to be claims of ineffective assistance of

counsel, though he cloaks them as claims under the Eighth and Fourteenth Amendments and

Americans with Disabilities and Rehabilitation Acts. (ECF No. 4.) These are brought against

Defendants Sessions, Williams, and Bullen, his court-appointed defense attorneys in his state

criminal case. (Id.)

       Meanwhile, Plaintiff’s motion for leave to file an amended complaint seeks to add as

defendants prosecutors Larson and Leavitt and Judge Pullan, all stationed in Utah County. (ECF

No. 13.) He does not specify any claims against them. (Id.)

                                    C. Improper Defendants

                                  1. State Actor Requirement

       To state a cause of action under § 1983, Plaintiff must allege (1) deprivation of a federal

right by (2) a person acting under color of state law (without immunity). Gomez v. Toledo, 446

U.S. 635, 640 (1980); Watson v. City of Kansas City, 857 F.2d 690, 694 (10th Cir. 1988).

       The Complaint names Defendants Bullen, Sessions, and Williams based on their roles as

Plaintiff's defense counsel. Because they were court-appointed attorneys, the following rule



                                                                                                     2
   Case 2:19-cv-00755-TC Document 21 Filed 01/06/21 PageID.68 Page 3 of 5




applies: "[T]he Supreme Court has stated that 'a public defender does not act under color of state

law when performing a lawyer's traditional functions as counsel to a defendant in a criminal

proceeding.'" Garza v. Bandy, 293 F. App’x 565, 566 (10th Cir. 2008) (unpublished) (quoting

Polk County v. Dodson, 454 U.S. 312, 325 (1981)). Additionally, "'even though the defective

performance of defense counsel may cause the trial process to deprive an accused person of his

liberty in an unconstitutional manner, the lawyer who may be responsible for the unconstitutional

state action does not himself act under color of state law within the meaning of § 1983.'" Id.

(quoting Briscoe v. LaHue, 460 U.S. 325, 329 n. 6 (1983)). Thus, Plaintiff's claims against

Defendants Bullen, Sessions, and Williams may not proceed further here.

                                2. Affirmative Link and Immunity

        The complaint must clearly state what each individual defendant did to violate Plaintiff's

civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976) (stating personal

participation of each named defendant is essential allegation in civil rights action). "To state a

claim, a complaint must 'make clear exactly who is alleged to have done what to whom.'" Stone v.

Albert, No. 08-2222, slip op. at 4 (10th Cir. July 20, 2009) (unpublished) (emphasis in original)

(quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)). Plaintiff does not identify

behavior by potential defendants Larson, Leavitt and Pullan that links them with a violation of

his constitutional rights.

        Alternatively, as to potential defendant Pullan, it is well settled that judges "are

absolutely immune from suit unless they act in 'clear absence of all jurisdiction,' meaning that

even erroneous or malicious acts are not proper bases for § 1983 claims." Segler v. Felfam Ltd.

P'ship, 324 F. App'x 742, 743 (10th Cir. 2009) (unpublished) (quoting Stump v. Sparkman, 435



                                                                                                     3
   Case 2:19-cv-00755-TC Document 21 Filed 01/06/21 PageID.69 Page 4 of 5




U.S. 349, 356-57 (1978)). In this case, assuming the judge was acting in his judicial capacity, his

actions are entitled to absolute immunity. See Doran v. Sanchez, 289 F. App'x 332, 332 (10th

Cir. 2008) (unpublished).

       And alternatively, as to potential defendants Larson and Leavitt, prosecutors acting

within the scope of their duties enjoys absolute immunity from suit under § 1983. Imbler v.

Pachtman, 424 U.S. 409, 424 (1976). Assuming their actions relate to advocacy before the court,

these potential defendants are entitled to absolute prosecutorial immunity from this lawsuit.

       On these grounds, Plaintiff’s motion to amend his complaint to include these defendants

is denied.

                                               D. Heck

       "In Heck, the Supreme Court explained that a § 1983 action that would impugn the

validity of a plaintiff's underlying conviction cannot be maintained unless the conviction has

been reversed on direct appeal or impaired by collateral proceedings." Nichols v. Baer, 315 F.

App’x 738, 739 (10th Cir. 2009) (unpublished) (citing Heck v. Humphrey, 512 U.S. 477, 486-87

(1994)). Heck prevents litigants "from using a § 1983 action, with its more lenient pleading rules,

to challenge their conviction or sentence without complying with the more stringent exhaustion

requirements for habeas actions." Butler v. Compton, 482 F.3d 1277, 1279 (10th Cir. 2007)

(citation omitted). Heck clarifies that "civil tort actions are not appropriate vehicles for

challenging the validity of outstanding criminal judgments." 512 U.S. at 48.

       Plaintiff argues that Defendants violated his constitutional rights during state criminal

proceedings. These arguments appear to attack Plaintiff's underlying conviction and sentence.

Heck requires that, when a plaintiff requests damages in a § 1983 suit, this Court must decide



                                                                                                   4
   Case 2:19-cv-00755-TC Document 21 Filed 01/06/21 PageID.70 Page 5 of 5




whether judgment in the plaintiff's favor would unavoidably imply that the conviction or

sentence is invalid. Id. at 487. Here, it apparently would. If this Court were to conclude that

Plaintiff's constitutional right to effective assistance of counsel was violated in a prejudicial

manner, it would be stating that Plaintiff's conviction and sentence were not valid.

       This complaint therefore "must be dismissed unless the plaintiff can demonstrate that the

conviction or sentence has already been invalidated." Id. This has not happened. On this

alternative basis also, the Court must thus dismiss Plaintiff's complaint.

                                              ORDER

       IT IS HEREBY ORDERED that Plaintiff's Complaint is DISMISSED with prejudice,

under 28 U.S.C.S. § 1915(e)(2)(B) (2020), for failure to state a claim on which relief may be

granted. Neither liberal interpretation of Plaintiff's claims nor opportunity to amend would lead

to a different result. Thus, Plaintiff’s motion for leave to amend is also DENIED. (ECF No. 13.)

               DATED this 6th day of January, 2021.

                                               BY THE COURT:



                                               TENA CAMPBELL
                                               United States District Judge




                                                                                                    5
